MEMORANDUM**
David Dennis Hill appeals the 151-month sentence imposed after his guilty-plea conviction to two counts of bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Hill contends the district court erred in sentencing him as a career offender under the Sentencing Guidelines because his pri- or California first-degree burglary conviction should not have been counted as a crime of violence. Specifically, Hill argues California’s burglary statute includes conduct substantially broader than the conduct included in U.S.S.G. § 4B1.2(1), and the specific conduct charged in the complaint did not sufficiently narrow the charge.
We review the district court’s conclusion that a prior conviction may be used for purposes of sentencing enhancement as a career offender de novo. See United States v. Trinidad-Aquino, 259 F.3d 1140, 1142 (9th Cir.2001).
Hill’s contentions that the California burglary statute and the specific conduct charged in the complaint were both overly broad are without merit. A California complaint charging a defendant with burglary involving unlawful entry into a residence meets the Sentencing Guidelines’ definition of crime of violence, regardless of whether Cal.Penai Code § 459 encompasses consensual entries. See United States v. Williams, 47 F.3d 993, 995 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.